Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay P. Beale on 06/02/2021.

The application has been amended for claims as follows:

1.	(Currently Amended)  A semiconductor package, comprising:
	a base structure having a lower surface and an upper surface, and having a first pad on the lower surface, and a second pad on the upper surface;
	a first semiconductor chip stacked on the upper surface of the base structure, and having a first connection pad directly bonded to the second pad and a first through-electrode connected to the first connection pad;
	a first bonding structure disposed between the base structure and the first semiconductor chip, the first bonding structure including a base insulation layer on the upper surface of the base 
	a second semiconductor chip stacked on the first semiconductor chip, and having a second connection pad connected to the first through-electrode;
	a second bonding structure disposed between the first semiconductor chip and the second semiconductor chip, the second bonding structure including a first upper insulation layer directly contacting the first semiconductor chip, a second upper insulation layer directly contacting the first upper insulation layer, and a second lower insulation layer directly contacting the first upper insulation layer and the second semiconductor chip; and
	a molding member surrounding the first and second semiconductor chips, wherein:
	the first upper insulation layer and the second upper insulation layer have a dummy insulation portion extending beyond a periphery of the first semiconductor chip,
	the molding member has a first resin portion disposed around the first semiconductor chip on the base structure, and has a second resin portion disposed around the second semiconductor chip on the dummy insulation portion, and
	in the dummy insulation portion [[.]];
wherein a side surface of the dummy insulation portion is flush with side surfaces of the first resin portion and the second resin portion. 

	2.	(Original)  The semiconductor package as claimed in claim 1, wherein:

	the second connection pad is directly bonded to the first bonding pad.

	3 - 5.  (Cancelled)

	6.	(Currently Amended)  The semiconductor package as claimed in claim 1, wherein the first resin portion has an upper surface 

	7.	(Currently Amended)  The semiconductor package as claimed in claim 1, wherein the dummy insulation portion has a same thickness as that of the first and second upper insulation layers together.

	8.	(Cancelled).

	9-20.	(Cancelled)

	
	21.	(Currently Amended)  The semiconductor package as claimed in claim 1, wherein the first upper insulation layer has an upper surface 




Allowable Subject Matter
2.	1-2, 6-7, 21-22 are allowed.  The following is an examiner’s statement of reasons for allowance:

For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a  semiconductor package comprising, “wherein a side surface of the dummy insulation portion is flush with side surfaces of the first resin portion and the second resin portion” in combination with other limitations as a whole.


The closet prior arts on records are England et al (US 2013/0037802 Al), Yu etal (US 2017/0301650 Al). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 2, 6-7, 21-22 are also allowed being dependent on allowable claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/